Fitzsimons, J.
The appellant’s main contention is that the verdict is against the weight of evidence and contrary to the law.
A verdict should not be disturbed unless it shows passion, prejudice, mistake, • corruption, or shocks the judgment of man, or is without evidence or" so decidedly against the evidence as to show partiality or gross ignorance.
"We have carefully examined the evidence in this case for the purpose of determining whether or not the rule of law above stated applies herein against plaintiff.
We find that the evidence fully justifies the verdict. It also appears that the note in question was purchased in good faith and for full value, and certainly no charge of fraud or corruption applies to its transfer.
The judgment must be affirmed, with costs.
Ehrlioh, Oh. J., and Newburger, J., concur.
Judgment affirmed.